Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
.Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ronay, US2005042976.
Regarding claim 1, Ronay discloses a polishing layer having a polishing surface for polishing or planarizing the substrate (Ronay teaches a polishing pad inherently having a polishing surface); a polymeric matrix forming the polishing layer (polymeric matrix, Fig 3), the polymer matrix having a tensile strength (inherent property of a material composition of the polymeric matrix is to have a tensile strength); and fluoropolymer particles embedded in the polymeric matrix (solid lubricant particles ,Fig 3 and paragraph 0023), the fluoropolymer particles having a tensile strength lower than the tensile strength of the polymeric matrix (similar to applicants Ronay discloses polymeric matrix comprising polyurethane paragraph 0029 which has a higher tensile strength than the fluropolymer lubricant particles based on applicant’s disclosure) wherein diamond abrasive materials cut the fluoropolymer particles and rubbing the cut fluoropolymer against a patterned silicon wafer forms a thin film covering at least a portion of the polishing layer and the thin film having a zeta potential more negative than the polymeric matrix at a pH of 7 and wherein the polishing surface formed from rubbing with the wafer has a fluorine concentration (inherently due to rubbing the polishing pad of Ronay over a workpiece a thin film covers the workpiece with high concentration of fluorine which would effect the zeta potential however a process in which the polishing pad is incorporated in to create a thin film or cause a fluorine concentration is not a positively claimed structure that would have any weight pointing to distinguishing future of polishing pad composition without further limitations) measured by x-ray photoelectron spectroscopy in atomic percent at a penetration depth of 1 to 10 nm of at least ten or twenty percent higher than the bulk fluorine concentration measured with energy dispersion x-ray spectroscopy at a penetration depth of 1 to 10 micro m.  (Inherently Ronay’s composition would have fluorine concentration measured by x-ray photoelectron spectroscopy in atomic percent at a penetration depth of 1 to 10 nm of at least ten or twenty percent higher than the bulk fluorine concentration measured with energy dispersion x-ray spectroscopy at a penetration depth of 1 to 10 micro since the devices used for measuring a concentration does not mount to any positively claimed structure and does not hold any patentable weight in an apparatus claim )   and the thin film does not cover the entire polishing surface during polishing.  (depending on polishing process one of ordinary skill in the art would be capable of incorporating the polishing pad disclosed by Ronay such that the thin film produced during rubbing does not cover the entire polishing surface furthermore such limitation does not provide any positively claimed limiting structure or composition with regards to polymer-polymer composite polishing pad)
Regarding claim 2,  Ronay discloses each and every limitation set forth in claim 1. Furthermore, Ronay discloses  the thin film formed from the fluoropolymer embedded in the polymeric matrix covers less than the entire polishing surface and the polishing surface is hydrophilic as measured with distilled water at a pH of 7 at a surface roughness of 10 micro m after soaking in distilled water for five minutes. (the result of rubbing the polishing pad of Ronay would result in the thin film formed from the fluoropolymer embedded in the polymeric matrix covers less than the entire polishing surface and the polishing surface is hydrophilic as measured with distilled water at a pH of 7 at a surface roughness of 10 micro m after soaking in distilled water for five minutes since such modification does not further limit the structure of the claimed polishing pad composition without positively claiming composition or density of components within the polishing pad furthermore the measurement with distilled water at a pH 7 at a surface roughness of 10 micro m after soaking in distilled water for a five minutes does not have any weight and does not further limit the claimed apparatus )
Regarding claims 3 and 8, Ronay discloses each and every limitation set forth in claims 1 and 6. Furthermore, Ronay discloses the fluoropolymer particles have a more negative zeta potential than the polymeric matrix (due to Ronay composition of polymeric matrix comprising polyurethane and fluoropolymer selected from PTFE, FEP, PFA, ECTFE, PVDF the fluoropolymer particles have a more negative zeta potential than the polymeric matrix )   as measured at a pH 7 in distilled water for preferential attraction of positively charged abrasive particles. (Furthermore, the method of measuring the zeta potential of the pad mixture does not further limit the structure and has no patentable weight since does not provide a positive structural difference)
Regarding claims 4 and 9, Ronay discloses each and every limitation set forth in claims 1 and 6. Furthermore, Ronay discloses the thin film attracts positively charged particles from a cationic particles slurry for increasing polishing removal rate when using cationic charged abrasive particles.  (during rubbing the composite disclosed by Ronay it would be capable of creating a thin film that attracts positively charged particles from a cationic particles slurry for increasing polishing removal rate when using cationic charged abrasive particles )
Regarding claims 5 and 10,  Ronay discloses each and every limitation set forth in claims 1 and 6. Furthermore, Ronay discloses slicing the polishing pad below the polishing surface and parallel to the polishing layer leaves one end of the fluoropolymer particles anchored in the polymeric matrix while the other end can plastically deform at least 100% in elongation. (one of ordinary skill in the art would be able to slice the polishing pad disclosed by Ronay such that slicing the polishing pad below the polishing surface and parallel to the polishing layer leaves one end of the fluoropolymer particles anchored in the polymeric matrix while the other end can plastically deform at least 100% in elongation)
Regarding claim 7, Ronay discloses each and every limitation set forth in claim 6. Furthermore, Ronay discloses the polishing surface is hydrophilic (Fig 3 wherein the polishing surface is at least partially hydrophilic) as measured with distilled water at pH of 7 as measured with distilled water at a pH of 7 at a surface roughness of 10 micro m rms after soaking in distilled water for five minutes. (measurement with distilled water at pH of 7 as measured with distilled water at a pH of 7 at a surface roughness of 10 micro m rms after soaking in distilled water for five minutes does not have any weight and does not further limit the claimed apparatus)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723